Citation Nr: 1611894	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-02 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating disability greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Army from May 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2010 issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Hartford, Connecticut.  

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the competent medical and other evidence of record indicates that his bilateral hearing loss was, at least in part, caused by acoustic trauma during his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The VCAA applies in the instant case.  However, the Board's grant of service connection for bilateral hearing loss represents a complete grant of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist with respect to this issue is necessary.


Law and Analysis

The Veteran seeks service connection for bilateral hearing loss that he contends had its onset during service as a result of exposure to excessive noise.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Certain chronic diseases, such as other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Because sensorineural hearing loss is considered an organic disease of the nervous system, it is subject to presumptive service connection under 38 CFR § 3.309(a).  See M21-1MR III.iv.4.B.12.a.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system (sensorineural hearing loss) are listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

There are no findings or diagnoses of hearing loss shown in service treatment records, including at separation examination.  In addition, the Veteran's DD-214 lists his military occupational specialty (MOS) as airborne infrared repairman, which does not appear to be one identified as having a high probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010).  However, the Board notes that the RO has already conceded the Veteran's in-service noise exposure in its May 2011 grant of service connection for tinnitus based on such exposure.  Accordingly, in-service noise trauma is established.  See 38 U.S.C.A. § 1154(a) (West 2014).  Therefore, the question remains as to whether the Veteran currently has bilateral hearing loss that is associated with his now conceded in-service noise exposure.

There is also no medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2015).  In his claim for service connection, the Veteran did not list any dates of medical treatment or evaluation for hearing loss at any time following service separation.  See VA Form 21-526, received in October 2009.  

In fact, there are few pertinent clinical records associated with the Veteran's claims file until a September 2010 VA audio examination report which shows the Veteran has normal to severe sensorineural hearing loss in both ears.  The Veteran reported noise from airplane engines, incoming explosions, firefights, direct engagement, small arms rockets, and mortars.  Post-service the Veteran worked in the mines, and on railroad track replacement with heavy equipment and generators with no hearing protection.  The audiologist reviewed the file, including the history of noise exposure and concluded that the Veteran's current hearing impairment was less likely than not related to military noise exposure.  The basis for this rationale was the normal separation examination and the subsequent positive history of occupational noise exposure with hearing protection.  

After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence is in at least approximate balance as to whether the Veteran's hearing loss is related to service.  The unfavorable evidence in this case consists of the service treatment records which are entirely negative for complaints of hearing loss and the more than 40-year period during which the Veteran did not seek or require any form of treatment or evaluation for hearing loss.  In addition, the VA audiologist acknowledged the Veteran's history of in-service noise exposure, but then determined that it was not the precipitant of his hearing loss.  While the Board cannot ignore or disregard the VA audiologist's medical conclusion, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the Board finds that the VA opinion is of little probative value, since the audiologist seemed to rely primarily on the Veteran having normal hearing acuity at service discharge and did not provide any reason why the in-service acoustic trauma was not a source of, or at least a contributing factor to, his current hearing loss.  As noted above, the absence of hearing loss at discharge from service is not a bar to service connection.  See Ledford supra.

On the other hand, the record contains favorable evidence in the form of the Veteran's credible account of his likely exposure to some degree of acoustic trauma during service (as is confirmed by his military duties) and his competent descriptions of impaired hearing since service (assertions that he is considered competent to make).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this regard, the Board finds the Veteran's assertions of hearing loss dating back to active service to be both competent and credible and thus sufficient to establish continuous and chronic symptoms such as to enable a grant of service connection.  Moreover, and of even greater significance, is the conceded in-service noise exposure.  Indeed, because the Veteran has been granted compensation for tinnitus, this fact adds weight to his claim that his hearing loss is also related to service.

So, while the supporting medical evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise.  In other words, based on the current record, the Board finds that it is not possible to determine to what extent the Veteran's hearing loss may be attributed to in-service noise exposure versus some other etiology including what appears to be significant post-service noise exposure.  Therefore, some doubt remains as to whether it is at least as likely due to service as opposed to some other cause, and the Board will resolve that doubt in favor of the Veteran with regard to his claim for service connection for bilateral hearing loss.

For these reasons, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran contends that his service-connected PTSD is more disabling than the current evaluation reflects.  Review of the claims folder reveals that he has not been afforded a pertinent VA examination since 2010.  

As there may have been a significant change in this service-connected disability since then, and to ensure that the Veteran's complaints are sufficiently considered by a VA examiner, the Board finds that a contemporaneous examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); see Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for service-connected PTSD that are not already in the claims file.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the current degree of severity of his PTSD.  The file must be made available to the examiner and a notation that this record review took place should be included in the evaluation report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should set forth all examination findings, together with the rationale for the comments and opinions expressed.

All signs and symptoms of the Veteran's PTSD should be reported in detail.  Also, the examiner is requested to use a multiaxial assessment, assign a Global Assessment of Functioning (GAF) score, explain what the assigned score represents in terms of the Veteran's psychological, social, and occupational functioning.

3.  After the above actions are completed, if the claim is not fully granted, a supplemental statement of the case should be issued and the file should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


